Citation Nr: 1024240	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-22 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses incurred as a result of treatment provided by the 
Florida Hospital in Apopka, Florida on July 29, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to 
March 1981 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2008 decision by the 
Department of Veterans Affairs (VA) Medical Center in Tampa, 
Florida.

In April 2010 the Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the VA Regional Office 
(RO) in St. Petersburg, Florida.  A transcript of that 
hearing is associated with the claims files. 


FINDINGS OF FACT

1.  The Veteran obtained medical treatment at Florida 
Hospital in Apopka, Florida on July 29, 2004; the treatment 
was not for a service-connected disability and was not pre-
authorized by VA.  

2.  The Veteran's symptoms at the time were not such that a 
prudent layperson would have reasonably viewed the visit as 
an emergency or thought that a delay in seeking immediate 
attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized 
medical expenses arising from medical treatment at Florida 
Hospital on July 29, 2004 are not met.  38 U.S.C.A. § 1725 
(West 2002 & Supp. 2009); 38 C.F.R. § 17.1002 (2009).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case seeks payment of or reimbursement 
for medical services provided for a nonservice-connected 
condition by a non-VA provider.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), established 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant of the evidence he 
or she should submit and of the assistance VA will provide to 
obtain evidence on the claimant's behalf.  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the 
Act to revise the unique and specific third-party claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  

The claim the Veteran is appealing was filed by Florida 
Hospital as claimant.  The Veteran was provided with the full 
text of 38 C.F.R. § 17.1002 and the reasons for denial of the 
claim in the August 2008 Statement of the Case.  

The Veteran has been afforded a hearing before the Board 
during which the Veteran and her representative presented 
oral argument in support of the Veteran's claim.  

The Veteran has been afforded adequate process under 
38 U.S.C.A. § 7105 in regard to her appeal, and all relevant 
medical records - in this case, the records from Florida 
Hospital documenting the medical treatment for the period 
under contention - have been obtained.  

For the reasons set forth hereinabove, no further 
notification or assistance is necessary, and the Veteran is 
not prejudiced by adjudication of her claim at this time.  

Legal Principles

VA may pay or reimburse veterans for payment of medical 
expenses incurred in non-VA facilities where: (1) such care 
or services were rendered in a medical emergency of such a 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability; or (D) for any illness in the case of a 
veteran who is a participant in a vocational rehabilitation 
program that necessitates care or treatment to make possible 
such veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten completion 
of such course of training; and, (3) VA or other Federal 
facilities were not reasonably available and an attempt to 
use them beforehand would not have been reasonable, sound, 
wise or practicable.  38 U.S.C.A. § 1728(a); see also 38 
C.F.R. § 17.120.

The Court has held that all three of these requirements must 
be met before payment is authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 
U.S.C.A. § 1728(a) as described above may qualify for 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1003. Section 1725 was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177, and will be referred to as the 
"Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill act as 
articulated in 38 C.F.R. § 17.1002, all of the following 
criteria must be met:

(a) The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility or provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished the 
veteran was enrolled in the VA healthcare system and had 
received medical services within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran had no coverage under a healthcare contract 
for payment or reimbursement in whole or in part for the 
emergency treatment;

(h) If the condition for which emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran against a third 
party for payment of such treatment and the veteran has no 
contractual or legal recourse against a third party that 
could reasonably be pursued for the purpose of extinguishing, 
in whole or in part, the veteran's liability to the provider; 
and,

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; 
accordingly, all nine criteria must be met.  Melson v. 
Derwinski, 1 Vet. App. 334 (1991).

Analysis

The Veteran has one service-connected disability: major 
depressive disorder/posttraumatic stress disorder (PTSD), 
rated as 70 percent disabling.

The Veteran received emergency treatment at Florida Hospital 
on July 29, 2004 for pain in the lower extremities.  There is 
no indication in the treatment records from Florida Hospital 
that the treatment was associated in any way with the 
Veteran's service-connected psychiatric disability.  
Accordingly, the treatment does not meet the criteria for 
entitlement under 38 U.S.C.A. § 1728(a) as cited above.

The Veteran may, however, be entitled to payment for such 
care under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003 
(Millennium Bill Act).

The VA Fee Services Unit has denied reimbursement under the 
Millennium Bill Act based on a determination that two of the 
nine criteria for reimbursement are not met.  Specifically, 
the Fee Services Unit found a prudent layperson would not 
have reasonably viewed the visit as an emergency or thought 
that a delay in seeking immediate attention would have been 
hazardous to life or health, and also found that VA 
facilities were reasonably available.  In an associated 
finding of fact, the Chief Medical Officer determined the 
Veteran's medical condition was stable at the time of 
treatment.

Review of the record shows the Veteran presented to the 
emergency room (ER) of Florida Hospital on July 29, 2004, at 
approximately 11:27 a.m. complaining of pain below the left 
knee and pain in both feet and both ankles, with onset the 
previous evening; she characterized the pain as 8/10 in 
intensity with weightbearing.  X-ray of the left knee showed 
surgical hardware intact but post-surgical change in the form 
of mild medial compartment degenerative changes.  Doppler 
study was negative for any deep venous thrombosis of the left 
lower extremity.  She was discharged home the same day.

At the time of admission the Veteran named herself as the 
guarantor.  She named the City of Apopka as her employer but 
cited no insurance carriers or VA as responsible for charges. 

The Fee Services Unit contends the treatment provided by 
Florida Hospital was not emergent within the criteria of the 
Millennium Bill Act and that VA facilities were available.  

In regard to whether the Veteran's symptoms were truly 
emergent (i.e., whether a prudent layperson would have 
reasonably viewed the visit as an emergency or thought that a 
delay in seeking immediate attention would have been 
hazardous to life or health), the Veteran asserts that on the 
day in question her ankles and wrists were swelling and she 
was having pain in both arms; she thought she was having a 
heart attack.  She has also asserted she was recently 
diagnosed as diabetic and was concerned at the time that her 
foot pain was related to diabetic complications.    

In regard to whether VA facilities were available, the 
Veteran asserts the nearest VA facility with an emergency 
room is in Melbourne, Florida, approximately one hour drive, 
and in any case she would not have been medically able to 
drive that distance.  The VA Healthcare Center in Orlando, 
which would have been closer, did not provide emergency 
services and was closed on weekends; the next available 
appointment would have been in 4 weeks.  Florida Hospital was 
only 3 miles from her house and was the most prudent choice.  

On review of the evidence the Board finds the Veteran's 
symptoms were not such that a prudent layperson would have 
reasonably viewed the visit as an emergency or thought that a 
delay in seeking immediate attention would have been 
hazardous to life or health.  Although she asserts now that 
she thought she was having a  heart attack, there is nothing 
in the records from Florida Hospital showing she had such 
concerns at the time; her only complaints were pain and 
swelling in the knee, feet and ankles.  Finally, it appears 
she identified herself to Florida Hospital as having a 
history of asthma and hypertension but she did not identify 
herself as diabetic, so there is no indication she believed 
herself to be having complications of diabetes.  In short, a 
prudent layperson would not have felt that the one-hour drive 
to Melbourne or the 94 mile drive to Tampa would have   been 
hazardous to life or health.   

Because the Veteran does not meet the foregoing criterion, 
payment of or reimbursement for is prohibited.  

The Veteran has asserted that before going to Florida 
Hospital she called the triage nurse at the Orlando VA 
Healthcare Center and was assured VA would pay the bill for 
emergency services by a non-VA provider.  She accordingly 
appears to be arguing a theory of promissory estoppel in 
equity.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board also observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury that has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992).  






ORDER

Entitlement to payment of or reimbursement for medical 
expenses incurred as a result of treatment provided by the 
Florida Hospital in Apopka, Florida on July 29, 2004, is 
denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


